       Case 8:18-cv-01548-DOC-ADS Document 166 Filed 07/21/21 Page 1 of 6 Page ID #:20821



                                                                            JS-6
            I
            2
            3
            4
            5
            6                         UNITED STATES DISTRICT COURT
            7
                                    CENTRAL DISTRICT OF CALIFORNIA
            8
            9   Marcie Le and Karen Dao, individu­         Case No. 8:18-cv-01548-DOC
                                                           (ADSx)
           10
                ally and on behalf of all others simi­
                larly situated,                            Hon. David O. Carter
Cl..
           II                                              Special Master Hon. Jay C. Gandhi
                Plaintiffs,
           12         V.                                   (Ret.)
Cl)        13   Walgreen Co., an Illinois corporation;     ORDER GRANTING FINAL
           14
                Walgreen Pharmacy Services Mid­            APPROVAL OF CLASS ACTION
V)              west, LLC, an Illinois limited liability   SETTLEMENT; PLAINTIFFS'
�          15   company; and Walgreens Boots Alli­         MOTION FOR ATTORNEYS'
OJ)
           16
                ance, a Delaware corporation,              FEES; AND ENTERING FINAL
C
                                                           JUDGMENT [163] [164]
�          17                  Defendants.
           18                                              Hearing Date:     August 2, 2021
                                                           Hearing Time:     8:30 a.m.
           19                                              Courtroom:        9D
           20
           21
           22
           23
           24
           25
           26
           27
           28
                                                                        ORDER GRANTING FINAL APPROVAL OF Cl.Ass
                                                                                             AC11ON SETTLEMENT
                                                                                          CASE No. 8:18-CV-01548
Case 8:18-cv-01548-DOC-ADS Document 166 Filed 07/21/21 Page 2 of 6 Page ID #:20822




     I                   ORDER APPROVING CLASS ACTION SETTLEMENT
     2         On August 2, 2021, Plaintiffs' Motion for Final Approval of Class Action Set-
     3 tlement and Plaintiffs' Motion for Attorneys' Fees, Expenses, and Service Awards (to-
     4 gether, the "Motions") were heard by the Court. Having Received and considered the
     5 Motions, the February 22, 2021 Stipulation of Class Action Settlement and Release of
     6 Claims ("Settlement" or "Settlement Agreement"), the declarations of Elliot J. Siegel,
     7 Daniel M. Hutchinson, Marcie Le, Karen Dao, and Byran Valdez, the evidence and
     8 argument received by the Court before entering its April 1, 2021 Order Directing No-
     9 tice (Dkt. No. 159) and at the Final Approval Hearing, and all other papers and plead-
    10 ings on file in this action, the Court grants final approval of the Settlement, enters this
    11 Order and Judgment, and HEREBY ORDERS and MAKES DETERMINATIONS as
    12 follows:
    13         I.      The Court previously preliminarily approved the Settlement in its April 1,
    14 2021 Order Directing Notice. Dkt. No. 159. In accordance with the Order Directing
    15 Notice, Class Counsel and CPT Group, Inc. (the "Administrator"), provided notice of
    16 the terms of the Settlement to the Class Members pursuant to the terms of the Settle-
    17 ment and Order Directing Notice. As part of that notice process, Class Members have
    18 had the opportunity to comment on, object to, or exclude themselves from the Settle-
    19 ment.
    20         2.      Except as otherwise specified, the terms in this Order shall have the same
    21 meaning as they are defined in the Settlement, which is incorporated by reference into
    22 this Order.
    23         3.      The Court has jurisdiction over the Class, Defendants, the Action, and the
    24 Settlement under 28 U.S.C. §§ l 132(a), 1332(d).
    25         4.      The Court finds that the Notice provided to the Class comports with and
    26 satisfied all requirements of the Class Action Fairness Act ("CAFA"), 28 U.S.C. §
    27 1711, et seq.
    28                                              1
                                                                     ORDER GRANTING FINAL APPROVAL   OF Cl.Ass
                                                                                         ACTION SETTLEMENT
                                                                                      CASE NO. 8:18-CV-01548
       Case 8:18-cv-01548-DOC-ADS Document 166 Filed 07/21/21 Page 3 of 6 Page ID #:20823




            I         5.     For settlement purposes only, the Court confirms and finally approves the
            2 certification of the Class as set forth in its Order Directing Notice. For purposes of this
            3 Order, the Class is defined as "All persons who are and/or were employed by Defend­
            4 ants in California at any time during the Class Period as hourly, non-exempt pharmacy
            5 interns, pharmacy intern graduates, pharmacists, staff pharmacists, multi-location
            6 pharmacists (both assigned and unassigned), and/or pharmacy managers (classified un­
            7 der job code RXH; RXMHC; RXHSF; RXHCA; RXHLS; PHI5; PHIG; PHI3; PHI6;
            8 PHI4; SPHI4; or SPHI5)." The following Class Members served timely and valid re­
            9 quests for exclusion and are not Class Members: Ioffe, Viktoriya; Hadjian, Payvand;
           10 Buttolph, Judith; Valdez Jr., Leonard; Do, Loanne.
Cl..
           II         6.    In accordance with the Order Directing Notice, Class Members were pro-
           12 vided Notice of the Settlement by first-class mail. The Notice apprised Class Members
Cl)        13   of the pendency of the Action, the terms of the proposed Settlement, their right to re­
           14 ceive a settlement share, their right to appear, object to, or exclude themselves from
V)

�          15 the proposed Settlement, the amount of attorneys' fees and costs sought, their right to
OJ)
C          16 appear in person or by counsel at the final approval hearing, and the information for
�          17 that hearing. The Notice provided 60 days for Class Members to take action in re­
           18 sponse to the Notice.
           19         7.     The Court finds that the Notice (a) provides the best practicable notice;
           20 (b) is reasonably calculated, under the circumstances, to apprise Class Members of the
           21 pendency of the Action, the terms of the proposed Settlement, and of their right to
           22 appear, object to, or exclude themselves from the proposed Settlement; (c) are reason­
           23 able and constitute due, adequate, and sufficient notice to all persons entitled to receive
                notice; and (d) fully comply with federal law, the United States Constitution, and all
           24
                other applicable laws. The Notice was conducted with sufficient protections that the
           25
                Court may make an informed decision regarding approval of the Settlement based on
           26
                the responses of the Class Members.
           27
           28                                              2
                                                                            ORDER GRANTING FINAL APPROVAL   OF Cl.Ass
                                                                                                ACTION SETTLEMENT
                                                                                             CASE NO. 8:18-CV-01548
       Case 8:18-cv-01548-DOC-ADS Document 166 Filed 07/21/21 Page 4 of 6 Page ID #:20824




            I        8.     No Class Members filed written objections the Settlement.
            2        9.     The Court finds that the Settlement Agreement has been reached as a re­
            3 sult of informed and non-collusive arm's-length negotiations. The Court further finds
            4 that the Parties have conducted extensive investigation and research, and their attor­
            5 neys were able to reasonably evaluate their respective positions. The Court also finds
            6 that the Settlement now will avoid additional and potentially substantial litigation
            7 costs, as well as delay and risks if the Parties were to continue to litigate the case.
            8 Additionally, after considering the monetary recovery provided as part of the Settle­
            9 ment in light of the challenges posed by continued litigation, the Court concludes that
           10 Class Counsel secured significant relief for Class Members.
Cl..                 I 0.   The Court finds that the Settlement is fair, reasonable, and adequate in all
           II
           12 respects to the participating Class Members. The Court further finds that:
Cl)        13               a.    Named Plaintiffs and Class Counsel have vigorously represented
           14                     the class;
V)

�          15               b.    the Settlement arose out of arm's-length, informed, and non-collu­
OJ)
C          16                     sive negotiations between counsel for Plaintiffs and Defendants,
�          17                     who convened multiple times to discuss settlement under the super­
           18                     vision of a mediator;
           19               c.    the relief provided by the Settlement is fair, reasonable, and ade­
           20                     quate in light of the (i) the costs, risks, and delay of appeal and any
           21                     further proceedings in the trial court; (ii) the effectiveness and
           22                     straightforwardness of the proposed Settlement distribution pro­
           23                     cess, which does not require proposed Class Members to affirma­
           24                     tively make a claim; (iii) the reasonableness of the request for
           25                     award of attorney' fees, both as a percentage of common fund and
           26                     on a lodestar basis; and (iv) the absence of any agreement required
           27                     to be identified under Rule 23(e)(3); and
           28                                             3
                                                                           ORDER GRANTING FINAL APPROVAL   OF Cl.Ass
                                                                                               ACTION SETTLEMENT
                                                                                            CASE NO. 8:18-CV-01548
Case 8:18-cv-01548-DOC-ADS Document 166 Filed 07/21/21 Page 5 of 6 Page ID #:20825




     I               d.     the Settlements treats Class Members equitably relative to each
     2                      other.
     3         11.   The Court orders the Parties to comply with and carry out all terms and
     4 provisions of the Settlement to the extent that the Settlement does not conflict with this
     5 Order and Judgment, in which case the provisions of this Order and Judgment shall
     6 take precedence.
     7         12.   The Court approves Class Counsel's request for attorneys' fees in the
     8 amount of $2,266,666.67, which shall be paid from the Gross Settlement Fund. The
     9 Court finds that the fees sought are fair and reasonable in light of the results obtained
    10 for the Class; the strengths of Plaintiffs case and the risk, expense, complexity, and
    11 duration of further litigation; the contingent nature of the engagement and risks under-
    12 taken; the skill and experience of counsel; and awards in similar cases.
    13         13.   The Court approves Class Counsel's request for reimbursement of litiga-
    14 tion expenses and costs of suit in the amount of$254,810.92, which shall be paid from
    15 the Gross Settlement Fund.
    16         14.   The Court approves a payment in the amount of$375,000 to the California
    17 Labor & Workforce Development Agency, representing the State of California's por-
    18 tion of civil penalties under PAGA, which shall be paid from the Gross Settlement
    19 Fund.
    20         15.   The Court approves an incentive payment to the Named Plaintiffs and
    21 Class Representatives in this action, Marcie Le and Karen Dao, in the amount of
    22 $10,000.00 each, which shall be paid from the Gross Settlement Fund.
    23         16.   The Court approves the payment of reasonable settlement administration
    24 costs to the Settlement Administrator, CPT Group, Inc., in the amount of $30,000,
    25 which shall be paid from the Gross Settlement Fund.
    26         17.   By operation of this Order and Judgment, the claims in this Action of each
    27 Class Member against Defendants are released as set forth in the Stipulation, except
    28                                             4
                                                                    ORDER GRANTING FINAL APPROVAL   OF Cl.Ass
                                                                                        ACTION SETTLEMENT
                                                                                     CASE NO. 8:18-CV-01548
       Case 8:18-cv-01548-DOC-ADS Document 166 Filed 07/21/21 Page 6 of 6 Page ID #:20826




            I for those Class Members that have validly requested exclusion. The claims of Named
            2 Plaintiffs are released as set forth in the Stipulation. Nothing in this Order shall prevent
            3 any action to enforce the Parties' obligations under the Settlement or this Order, in-
            4 eluding as to payment of the Gross Settlement Fund.
            5         18.   In the event that the Settlement does not become effective in accordance
            6 with the terms of the Stipulation, then this Order and Judgment shall be rendered null
            7 and void to the extent provided by and in accordance with the Stipulation and shall be
            8 vacated, and, in such event, all orders entered and releases delivered in connection
            9 herewith shall be null and void to the extent provided by and in accordance with the
           10 Stipulation, and each party shall retain his, her or its rights to proceed with litigation
           11 of the Action.
           12         19.   Without affecting the finality of this Order and Judgment, the Court re­
(I.)       13   serves exclusive and continuing jurisdiction over the Action; Named Plaintiffs; the
           14 Class; and Defendants for the purposes of supervising the administration, implementa­
V)

�          15 tion, enforcement, construction, and interpretation of the Settlement and this Order and
OJ)
C          16 Judgment.
�          17         20.   The Court finds that there is no just reason for delay of entry of this Order
           18 and Judgment and hereby directs its entry. Each Party is to bear its own costs and
           19 attorneys' fees except as provided in the Settlement and this Order.
           20         21.   By means of this Order, the Court hereby enters final judgment pursuant
           21 to Fed. R. Civ. P. 58(1).
           22
           23         IT IS SO ORDERED, ADJUDGED, AND DECREED.
           24
           25
                       _ y_ _ 21_ __, 2021
                   : _Jul
           26 Dated
                                                               The Honorable David O. Carter
           27                                                  United States District Court Judge
           28                                              5
                                                                            ORDER GRANTING FINAL APPROVAL   OF Cl.Ass
                                                                                                ACTION SETTLEMENT
                                                                                             CASE NO. 8:18-CV-01548
